Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 27, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  140357                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 140357
                                                                   COA: 294512
                                                                   Kent CC: 06-004144-FC,
                                                                   06-004147-FC, 06-004149-FC
  JAMES ROBERT SMITH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 20, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 27, 2010                      _________________________________________
           y0419                                                              Clerk